Citation Nr: 9933915	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  95-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for hypertension with 
heart disease.

4.  Entitlement to service connection for cysts/acne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to June 
1970.

This appeal arose from a September 1994 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which had denied service connection for 
PTSD, hypertension with heart disease, a bilateral hearing 
loss disability, and cysts/acne.  In March 1996, the Board of 
Veterans' Appeals (Board) issued a decision which granted 
service connection for PTSD and which remanded the remaining 
issues for further development.  In April 1996, the RO issued 
a decision which promulgated the Board's award of service 
connection for PTSD; this disability was assigned a 30 
percent disability evaluation, effective August 16, 1993.  In 
June 1999, a rating action was issued which increased the 
disability evaluation assigned to the PTSD to 50 percent 
effective February 24, 1997.  The denials of the remaining 
service connection claims were confirmed and continued.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to service connection for cysts/acne 
will be subject to the attached remand.


FINDINGS OF FACT

1.  Between August 16, 1993 and November 7, 1996, the 
effective date of the change in the regulations, the 
veteran's PTSD was manifested by anxiety, depression, a fear 
of crowds, a lack of friends, nightmares, frequent thoughts 
of suicide, flashbacks, avoidance of war reminders, and 
amnesia for traumatic events accompanied by an inability to 
obtain and retain gainful employment.

2.  From November 7, 1996, the veteran's PTSD has been 
manifested by difficulties expressing emotion to others and 
lack of trust in others, easy distractibility, poor 
concentration, anxiety, depression, mild paranoia concerning 
personal relationships, recurring nightmares, intrusive 
thoughts, vivid recollections, exaggerated startle response, 
low frustration tolerance, anger outbursts, suicidal and 
homicidal ideations, feelings of hopelessness and 
hypervigilance, accompanied by an inability to be gainfully 
employed.

3.  The veteran's bilateral hearing loss disability had its 
onset during active service.

4.  The veteran has not been shown by competent medical 
evidence to suffer from hypertension with heart disease which 
can be related to his period of service.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for the 
service-connected PTSD between August 16, 1993 and November 
7, 1996 have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.16(c), 
4.132, Code 9411 (1996).

2.  The criteria for a 100 percent evaluation for the 
service-connected PTSD between November 7, 1996 to the 
present have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.132, 
4.16(c), Code 9411 (1996).

3.  A bilateral hearing loss disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1999).

4.  The veteran has not presented evidence of a well grounded 
claim for service connection for hypertension with heart 
disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in 
excess of 30 percent for the service-
connected PTSD

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Initially, the Board notes that the pertinent regulations 
governing evaluations of mental disorders were recently 
amended, effective November 1996.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court"), has stated that where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied.  See West v. Brown, 7 
Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. App. 60 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A recent 
opinion of the VA Office of General Counsel held that whether 
the amended mental disorders regulations are more beneficial 
to claimants than the prior provisions should be determined 
on a case by case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 
1997).

It is noted that the RO originally evaluated the veteran's 
condition pursuant to those regulations in effect prior to 
November 1996. In June 1999, a rating action was issued which 
concluded that a 50 percent evaluation was warranted under 
the new rating criteria from February 24, 1997.

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was stated that 
the term "definite" in 38 C.F.R. § 4.132 (1994) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 )Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991). 

When the only compensable service-connected disability is a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) 
(1996).

The new rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

38 C.F.R. Part 4, Code 9400 (1999).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1999).

It is also noted that retroactive application of the revised 
regulations prior to November 7, 1996, is prohibited.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the PTSD prior to November 7, 1996 must be 
evaluated utilizing the older criteria, while impairment 
arising from this disorder after November 7, 1996 must be 
evaluated under the criteria which are determined to be more 
beneficial to the veteran, given his particular disability 
picture.  In the instant case, it is determined that the 
older rating criteria are more favorable to the veteran; 
therefore, these will be used in evaluating his disability 
from November 7, 1996.

A June 1993 VA outpatient treatment record noted the 
veteran's complaints of being depressed for years.  This was 
associated with anxiety, dreams, avoidance of war movies, 
decreased emotional expression, an exaggerated startle 
response and easy irritability.  The assessment was PTSD 
secondary to combat trauma exposure.

The veteran was examined by VA in September 1993.  He 
indicated that he been a police officer until about a month 
before.  He had been placed in retirement due to his anxiety, 
depression and physical problems.  Since service, he had been 
a loner, with no friends.  He tended to avoid crowds.  He 
stated that his dreams of service were getting worse now that 
he had to talk about them.  He described frequent thoughts of 
suicide and complained of feelings of no hope for the future, 
nervousness and tremulousness.  He noted that when he was 
still working as a police officer, he would occasionally sit 
at his desk and burst into tears.  While he denied 
flashbacks, he admitted to deep thoughts of Vietnam.  The 
objective examination noted that his speech was slightly 
tremulous.  He displayed a normal range of affect which was 
intensely related to his thought content.  He had no 
affective response when talking about gory police scenes; his 
Vietnam experiences appeared to have de-sensitized him to 
traumatic experiences.  Discussion of Vietnam would trigger 
dreams and nightmares.  He expressed the feeling that if he 
were to become a burden to others, he would kill himself.  
The diagnosis was severe PTSD.  His symptoms were associated 
with amnesia for events which occurred in Vietnam; avoidance 
of any situation or activity which might trigger memories; 
decreased interest in activities; an inability to exhibit 
affection towards others; and a restricted range of affect.

An August 1994 VA outpatient treatment record noted that his 
predominant symptoms included continuous anxiety and tension, 
fitful sleep, nightmares and rare flashbacks.  

In July 1995, the veteran was admitted to a VA facility for 
the first time for his PTSD.  He complained of chronic, 
severe anxiety, depression, sleep disturbances, nervousness, 
fatigue, occasional nightmares, problems concentrating and 
survivor guilt.  The mental status examination noted that his 
affect and mood were depressed and he was emotionally labile.  
There was no evidence of looseness of association, thought 
blocking or insertion.  He was tangential and circumstantial.  
He denied hallucinations, but he did admit to occasional 
delusions.  He was placed in the PTSD program.  The Axis I 
diagnosis noted PTSD, and it was commented that he was not 
employable.  He was assigned a Global Assessment of 
Functioning (GAF) Score of 31-40.  This score represents some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, pg. 23 (3rd ed., revised 1987).

Following this period of hospitalization, the veteran 
continued to receive treatment for his PTSD on an outpatient 
basis from VA.  On December 28, 1995, he complained of sleep 
disturbances, recurring thoughts of Vietnam, and nightmares.  
The examination noted that he was isolated and tended to 
distance himself from other people.  He avoided people in 
authority.  He was assigned a GAF Score of 51.  This score 
represented serious illness (e.g., suicidal ideation, severe 
obsessional rituals) or any serious impairment in social, 
occupational, or school functioning (e.g, no friends, unable 
to keep a job).  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, pg. 23 
(3rd ed., revised 1987).  Records from a February 1996 VA 
hospitalization noted his complaints of intrusive thoughts, 
nightmares, hypervigilance, flashbacks, anxiety, dysphoria, 
difficulty sleeping and a quick temper.  He also admitted to 
suicidal and homicidal ideation and hopelessness as to his 
ultimate fate.  On November 7, 1996, he displayed an 
increased rate/flow of speech, increased behavior and a 
decreased need for sleep.  On the 12th of November, his 
speech had slowed to a normal rate.  He was still not 
sleeping and he felt anxious.  

The veteran was examined by VA in February 1997.  He noted 
that he had trouble showing emotion to his wife and children 
and he indicated that he could not trust anyone.  He had 
almost no social life and expressed no interest in having 
one.  His activities were limited.  He was easily distracted 
and had poor concentration.  He did not feel that treatment 
was worth it since his health problems had decreased his life 
expectancy.  He reported being depressed at times, but he 
denied suicidal ideation.  The mental status examination 
noted that his speech was logical, coherent and well-
structured.  His affect appeared to be mildly anxious, but 
was otherwise normal in range and intensity.  He had problems 
with moderate depression but there was no significant recent 
suicidal ideation.  He had some trouble with memory and 
concentration.  There was no evidence of psychotic phenomenon 
and he denied hallucinations or serious delusional material.  
He did have mild paranoia concerning personal relationships.  
The diagnosis was moderately severe PTSD with marked social 
impairment.  The examiner commented that his PTSD appeared to 
have worsened.  He was assigned a GAF Score of 41, which 
represented serious symptoms or any serious impairment in 
social or occupational functioning.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, pg. 23 (3rd ed., revised 1987).

The veteran was again treated on an outpatient basis by VA.  
On April 16, 1997, he was noted to be very anxious, nervous 
and tearful.  The diagnosis was acute exacerbation of PTSD.  
In November 1997, his anxiety was increased.  On April 9, 
1998, he was socially isolated, clinically depressed and 
anxious, with recurring nightmares, intrusive thoughts, and 
vivid recollections.  He was found to suffer from severe 
social/industrial impairment.  On June 5, 1998, he was 
depressed and was found to have severe PTSD.  On August 25, 
1998, he was noted to have severe PTSD associated with 
recurring intrusive thoughts and nightmares, an exaggerated 
startle response, low frustration tolerance, irritability, 
anxiety, depression, hypervigilance, anger outbursts, 
emotional numbing, distrust of others and social isolation.  
He was assigned a GAF Score of 25.  A score between 21 and 30 
represents behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or an inability to function in 
almost all areas (e.g., no job).  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, pg. 23 (3rd ed., revised 1987).

As previously noted, the regulations pertaining to the 
evaluations of psychoneurotic disorders were changed, 
effective November 7, 1996.  In the veteran's case, it has 
been found that the older criteria are more favorable to his 
claim; therefore, these criteria will be used to evaluate his 
condition subsequent to November 7, 1996.  

After a careful review of the evidence of record, it is found 
that that evidence demonstrates entitlement to a 70 percent 
evaluation disability from August 16, 1993, the date of the 
award of service connection for PTSD.  This evidence clearly 
shows that his relationships with others are severely 
impaired by his PTSD symptoms.  It has been documented that 
he experiences emotional numbing, manifested by an inability 
to express his emotions to his wife and children.  Moreover, 
he is isolated from the community around him; for example, he 
has no friends and has expressed no interest in developing a 
social life.  This disorder has also caused severe industrial 
impairment.  He had to retire from his employment as a police 
officer because of his anxiety and depression.  He has 
remained unemployed since approximately August 1993.  
However, while his symptoms are severe in nature, he does not 
appear to have totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  Therefore, a 100 percent evaluation 
under 38 C.F.R. Part 4, Code 9411 does not appear to be 
warranted.

However, since the veteran is now 70 percent disabled by his 
service-connected PTSD, and because this is the only 
compensable service-connected disorder which does preclude 
him from securing and following a substantially gainful 
occupation, he is entitled to a schedular 100 percent 
disability evaluation pursuant to 38 C.F.R. § 4.16(c) (1996).

In conclusion, it is found that, after resolving any doubt in 
the veteran's favor, that the evidence supports a finding of 
entitlement to a 100 percent disability evaluation for the 
service-connected PTSD from August 16, 1993.


II Service connection for a bilateral 
hearing loss 


The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The provisions of 38 U.S.C. 1154(b) (West 1991) specifically 
allow combat veterans, in certain circumstances, to use lay 
evidence to establish service connection of a disease or 
injury.  See, e.g., Jensen v. Brown, 19 F.3d 1413, 
1416-17 (Fed. Cir. 1994); Chipego v. Brown, 4 Vet. App. 102, 
105 (1993); Sheets v. Derwinski, 2 Vet. App. 512, 515 (1992); 
Smith (Morgan) v. Derwinski, 2 Vet. App. 137, 140 (1992).  
Section 1154(b) provides:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full. 

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of a injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1997); see also Zarycki, 6 Vet. 
App. at 98.

The veteran was provided an audiological evaluation at the 
time of entrance onto active duty in January 1966.  Pure tone 
thresholds, in decibels, were as follows (converted ISO 
units):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
15
20
45
LEFT
35
30
25
25
20

During a September 1967 reenlistment examination, the 
veteran's auditory acuity for the whispered voice was 15/15 
bilaterally.

On the authorized audiological evaluation conducted in 
October 1969 as part of the separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25

LEFT
20
20
15
25


His auditory acuity was 15/15 bilaterally.

Private and VA outpatient treatment records reflected the 
veteran's complaints of a hearing loss in the early 1990's.  
He was examined by VA in September 1993.  He reported that he 
had been exposed to excessive artillery noise in Vietnam.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
55
60
75
100
LEFT
20
55
60
75
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 68 in the left ear.  The 
examiner's impression was of sensorineural hearing loss, most 
likely secondary to noise exposure sustained while on active 
duty.

In this case, there is no doubt that the veteran was engaged 
in combat with the enemy.  Noise exposure would be consistent 
with such engagement.  Therefore, the Board will accept the 
veteran's allegations that he was exposed to loud noises 
during service.  The evidence also indicates the existence of 
a current bilateral hearing loss disability.  Finally, the VA 
examiner opined in September 1993 that the most likely cause 
of the veteran's hearing loss was inserivce noise exposure.  
Thus, it is concluded that the evidence supports a grant of 
service connection for his bilateral hearing loss disability.


III.  Service connection for hypertension 
with heart disease

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946 and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran's service medical records included the January 
1966 entrance examination which noted that his blood pressure 
was 124/80.  A chest x-ray was negative and the 
cardiovascular examination was within normal limits.  During 
the September 1967 re-enlistment examination, the 
cardiovascular system was normal, as was a chest x-ray.  His 
blood pressure was 128/74.  An October 1969 examination again 
noted that his cardiovascular system and chest x-ray were 
normal; his blood pressure was 110/72.  

Post-service records indicate that the veteran suffered an 
acute myocardial infarction in June 1992.  The report of this 
hospitalization noted a history of hypertension and smoking.  
He underwent a three vessel coronary artery bypass graft.  He 
did well post-operatively and was released five days later.

The veteran was examined by VA in September 1993.  His 
history of a heart attack in June 1992 was noted.  He 
indicated that he currently suffered from angina and chest 
discomfort.  He stated that he had had no cardiac problems 
prior to 1992 and commented that, as far as he knew, his 
blood pressure had been normal until recently.  His chief 
complaints included daily angina, shortness of breath after 
walking two to three blocks, and easy fatigability.  The 
objective examination noted that his chest was clear to 
auscultation and percussion.  His heart was not enlarged and 
it displayed a regular rate and rhythm.  There were no 
murmurs.  His blood pressure was 125/85.  A chest x-ray was 
normal.  An EKG showed normal sinus rhythm, left axis 
deviation and ST-T wave abnormalities consistent with lateral 
ischemia.  The diagnosis was postoperative three vessel 
coronary artery bypass graft surgery.

A VA hospitalization report from June 1995, showed that the 
veteran's blood pressure was 114/72.  An EKG revealed normal 
sinus rhythm, left anterior vesicular block.  It was 
concluded that an inferior infarction of undetermined age 
could not be ruled out.  A private physician diagnosed 
arteriosclerotic coronary artery disease with unstable 
angina.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the evidence of record does show the 
existence of a current disability, namely arteriosclerotic 
coronary artery disease with unstable angina.  Thus, one 
element of the Caluza, supra test for the establishment of a 
well grounded claim has been met.  However, there is no 
evidence that cardiovascular disease, to include 
hypertension, was present in service.  The service medical 
records are completely silent as to hypertension or any other 
cardiovascular findings.  A well grounded claim could also be 
established if the objective evidence of record showed the 
existence of cardiovascular disease, to include hypertension, 
to a compensable degree within one year of his separation 
from service.  However, the first notations concerning 
cardiovascular disease of any type date from 1992 (when he 
suffered an acute myocardial infarction), some 22 years 
following his discharge.  There is no objective evidence 
indicating the existence of cardiovascular disease, to 
include hypertension, to a compensable degree by June 1971.  
Since no disease or injury was present in service or to a 
compensable degree within one year of discharge, the 
requirement of an opinion linking any current disability to 
service has been rendered moot.  

In conclusion, it is found that the veteran has failed to 
present evidence of a well grounded claim for service 
connection for cardiovascular disease, to include 
hypertension.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

A 100 percent disability evaluation is granted for the 
service-connected PTSD, subject to the laws and regulations 
governing the award of monetary benefits.

Service connection for a bilateral hearing loss is granted.

Service connection for hypertension with heart disease is 
denied.


REMAND

A review of the record shows that this case was previously 
remanded, in part, so that the veteran could be afforded a VA 
dermatological examination.  After examining the veteran and 
following a complete review of the evidence of record, the 
examiner was to render an opinion as to whether any currently 
diagnosed dermatological condition was etiologically related 
to the symptoms noted in service.  The requested VA 
examination was conducted in January 1997.  However, the 
opinion requested was not provided.

In Stegall v. West, 11 Vet. App. 268 (1998), it was held 
that, when a case is remanded by either the Court or by the 
Board, a veteran has, as a matter of law, the right to 
compliance with that remand.  Since the Board must ensure 
that the instructions of a remand are complied with, failure 
to do so would constitute error on the part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should refer the veteran's 
claims file to the examiner who conducted 
the dermatological examination in January 
1997.  After reviewing the findings of 
that examination report, and after review 
of the entire claims file, the examiner 
should render an opinion as to whether 
any currently diagnosed skin disorder is 
etiologically related to the symptoms 
noted in service.  A complete rationale 
for the opinion expressed should be 
provided.  If the examiner who performed 
the January 1997 VA examination is 
unavailable, the RO should afford the 
veteran another VA dermatological 
examination by a qualified physician, who 
should be requested to render the above-
requested opinion.  If another 
examination is necessary, all special 
studies needed to provide the requested 
opinion should be conducted, and the 
claims folder must be made available to 
the examiner so that the veteran's entire 
medical history can be taken into 
consideration.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







